Citation Nr: 0638990	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

By rating decision dated in January 1972, the RO denied the 
veteran's claim for service connection for residuals of a 
neck injury and a contusion of the upper back. He sought to 
reopen his claims in March 1997, but his petitions to reopen 
were denied in an August 1997 rating decision.  He was 
notified of these decisions and of his right to appeal, but 
timely appeals were not perfected.  

This case was previously before the Board in May 2004.  At 
that time, the Board reopened the veteran's claim of 
entitlement to service connection for a cervical spine 
disability and remanded that claim, and the veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for an upper back disorder for 
additional development.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The RO has not complied with the Board's May 2004 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  A preliminary review of the claims file 
does not indicate the veteran has received adequate VCAA 
notice with regard to his petition to reopen his previously 
denied claim of entitlement to service connection for an 
upper back disability.  Furthermore, the veteran has not been 
apprised that a disability rating and effective date will be 
assigned in the event of award of any benefit sought.  

In this regard, the Board notes that, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court issued a decision that 
established significant new requirements with respect to the 
content of the VCAA notice for reopening claims.  According 
to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

A review of the claims file reveals that, in light of the 
Kent and Dingess/Hartman decisions, the November 2001 and May 
2004 VCAA notification letters sent to the veteran are 
insufficient.  The November 2001 and May 2004 letters not 
only failed to inform the veteran that new and material 
evidence could be submitted to reopen his claim, these 
letters did not indicate what type of evidence would qualify 
as "new" evidence or specifically inform the veteran as to 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Likewise, 
while the Board acknowledges that the veteran was informed as 
to the first three elements of a service connection claim in 
the November 2001 VCAA letter, as pertained to his claim for 
service connection of a cervical spine disorder, the veteran 
has not been informed that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, nor has he received an 
explanation as to the type of evidence necessary to establish 
both a disability rating and an effective date.  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.  

Furthermore, although the veteran has been afforded several 
VA examinations in connection with his claim of entitlement 
to service connection for a cervical spine disorder, the 
medical evidence of record is conflicting as to what sort of 
cervical spine disorder he actually has and whether it is in 
any way related to his military service.  In particular, the 
Board notes that a January 1970 service medical record shows 
that the veteran reported that a tree limb had fallen on the 
back of his neck and shoulders, but x-rays were negative for 
a fracture and the impression was a neck contusion.  In March 
1970, the examiner noted that the veteran still complained of 
pain in his back at his shoulder, but physical examination 
was negative and the diagnosis muscular spasms.  The report 
of the veteran's May 1971 separation examination noted that 
the veteran had an abnormal spine and musculoskeletal system, 
specifically, that the veteran had chronic pain in the neck.  
The veteran was referred for orthopedic consultation, wherein 
x-rays were normal, the veteran did not have a paravertebral 
muscle spasm, and there was full range of motion.  The 
impression was a possible old sprain.

At a December 1971 VA examination, the reported that he had 
hurt his neck when a tree, that was about eight inches in 
diameter, fell across it.  Following a physical examination, 
the examiner diagnosed the veteran as not having any 
residuals of a neck injury.

In April 2001, the veteran again submitted to a VA 
examination.  Following a physical examination and x-rays, 
the examiner diagnosed the veteran with degenerative disc 
disease, including involving the cervical spine.  In a 
December 2001 VA rehabilitative medicine clinic note, the 
examining provider diagnosed the veteran with mild cervical 
spondylosis.

A February 2002 VA spine examination report indicates that x-
rays taken of the veteran's neck reportedly showed 
degenerative changes in the lower cervical spine area.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the cervical spine with no radioculopathy present 
at that time.  The examiner further commented that, "[i]t is 
felt that the patient did have a neck and shoulder injury in 
1970 [that was] also seen as late as 1971 in service, but 
does not give a history of serious neck pain until six-and-a 
-half years ago.  [An] evaluation of the patient by an 
orthopedic surgeon in 1972 failed to reveal any residual from 
a neck injury at that time.  Hence, it was assumed that the 
patient has recovered from his neck injury.  The current 
problems [are] due to simply degenerative change just taking 
place with it."

But, in a VA rehabilitative medicine clinic note dated in 
June 2002, the examining provider's assessment of the 
veteran's condition was adhesive capsulitis/RCT and 
cervicalgia secondary to spondylosis/disc disease and 
myofascial pain.

And, at a January 2003 VA examination, the examiner noted 
that the veteran had recently been diagnosed, based on EMG 
and nerve conduction studies, with C7 radiculopathy and 
opined that, "[i]t is this examiner's opinion that this 
veteran has a C7 radiculopathy which is feasibly related to 
his prior injury in the service and is causing him a problem 
with decreased handgrip in the right upper extremity."  

As a result of these conflicting conclusions, and the absence 
of fully reasoned rationales for the varying VA physicians' 
conclusions, the Board finds that a new VA examination is 
required for purposes of fairly adjudicating the veteran's 
claim.  While it is not always required that a VA examiner 
review the service medical records and VA medical records, it 
is necessary where, as here, this will ensure a fully 
informed examination or provide adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95 
(July 14, 1995).  See, too, Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

So it remains unclear whether the veteran's current cervical 
spine disorder is causally or etiologically related to his 
military service, including his reported neck injury in 1970.  
Consequently, a medical opinion is needed to resolve this 
medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for an upper back disorder in 
compliance with the requirements laid out 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006); (b) inform him of the 
information and evidence that VA will seek 
to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claims to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

* The letter should also advise the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Schedule the veteran for 
another VA examination 
to determine nature, severity, 
and etiology of his cervical 
spine disorder, including 
whether it is at least 
as likely as not (i.e., 50 
percent or greater 
probability) related to his 
service in the military and 
reported 1970 neck injury.  

To assist in making this 
important determination, have 
the designated examiner review 
the claims file for the 
veteran's pertinent medical 
history, including a copy of 
this remand, the veteran's 
service medical records, and 
pertinent post-service medical 
records.  

The examiner should conduct 
all necessary diagnostic 
testing and evaluation and 
should include a copy of any 
radiology report confirming x-
ray findings. The requested 
determination should also take 
into consideration the 
veteran's medical, 
occupational, and recreational 
history prior to, during, and 
since his military service.  

The medical basis of the 
examiner's opinion should be 
fully explained with reference 
to pertinent evidence in the 
record.  If an opinion cannot 
be provided without resorting 
to speculation, please 
indicate this in the report.  

The examiner is asked to 
indicate whether or not he or 
she has reviewed the claims 
folder.  

3.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case in November 2005, and readjudicate 
the issues on appeal.  If the benefits 
sought remain denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



